Title: To George Washington from Edmund Randolph, 6 January 1795
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Department of State, January 6th 1795.
        
        I have taken into consideration the petition of James Kerr, which you did me the honor of referring to me.
        It appears from the testimony of the Reverend John McMillan, and Thomas McNary, that James Kerr did actually sign the paper of submission in time, and exhorted others to do the like. The persons who thus testify are intimately known by Mr James Ross, the Senator of the United States, to bear fair characters. It was no part of the terms offered to the Insurgents, that the subscribers should undertake for the safe delivery of the paper: the act of subscription saves them, if before the first day of June next, they shall not forfeit their title to favor.
        In this view, I cannot hesitate to say, that James Kerr should be discharged, if upon an examination of the Commissioners, who were to receive the submission the facts should be clearly, as they are stated by McMillan and McNary; and that in the interim, he ought to be released upon light bail.
        I believe, that Justice cannot be ensured against the Offenders, who are not protected by a timely submission, if any untenable strictness of construction be now pushed against those, who may be ultimately found to be protected. I have the honor to be, Sir, with the highest respect, Yr mo. ob. serv.
        
          Edm: Randolph.
        
      